Citation Nr: 1017528	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-06 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for acquired 
psychiatric disabilities, including posttraumatic stress 
disorder (PTSD) and depression.

2.  Entitlement to service connection for degenerative disc 
disease, lumbar spine, with radiculopathy.

3.  Entitlement to service connection for residuals of 
asbestos exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2007, 
a statement of the case was issued in January 2008, and a 
substantive appeal was received in March 2008.

The Board notes that the Veteran's February 2006 claim 
specifically states that he is seeking entitlement to service 
connection for PTSD.  Although a claimant may describe only 
particular mental disorders in a service connection claim, 
the claim should not necessarily be limited to those 
disorders.  Rather, VA should consider the claim as a claim 
for any mental disability that may reasonably be encompassed 
by several factors including: the claimant's description of 
the claim, the symptoms the claimant describes, and 
information the claimant submits or VA develops and obtains 
in connection with the claim.  The Court has indicated that a 
claimant does not file a claim to receive benefits only for a 
particular psychiatric diagnosis, but rather for the 
affliction his mental condition, however diagnosed, causes 
him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding 
that claims for service connection for PTSD encompass claims 
for service connection for all current psychiatric 
disabilities that arise from the same symptoms).

The Board notes that the Veteran described numerous symptoms 
in his February 2006 claim, including: flashbacks, anxiety, 
uncontrollable mood swings and anger, irritation, depression, 
guilt, despair, isolation, and problems with concentration 
and memory.  VA treatment records document that the Veteran 
has been diagnosed with depression.  Therefore, the Board 
finds that the Veteran's February 2006 claim encompasses all 
of the Veteran's current acquired psychiatric disabilities.  
The Board has therefore described the underlying issue as one 
of entitlement to service connection for acquired psychiatric 
disabilities, including PTSD and depression.

A claim of entitlement to service connection for exposure to 
carcinogens/biohazard chemicals (including toluene, xylene, 
ethers, benzene, and other hydrocarbons) was received in 
February 2006, with additional clarification received in 
January 2007, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regrettably, the record as it stands is currently inadequate 
for the purpose of rendering a fully informed decision.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand is required in order to 
fulfill its statutory duty to assist the Veteran to develop 
the facts pertinent to the claim.  See Littke v. Derwinski, 1 
Vet. App. 90, 92-93 (1990).  The Board finds that additional 
development is necessary prior to final appellate review.

With regard to the Veteran's claim of entitlement to service 
connection for acquired psychiatric disabilities, the Board 
notes that the Veteran was afforded a VA examination in 
October 2006.  The clinician who provided the report 
concluded that a PTSD diagnosis was not proven.  In addition, 
the clinician did not diagnose the Veteran with any mental 
disorders (Axis I).  See American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  Instead, the clinician stated "[d]efer 
to clinical examination."

The Board finds that the VA examination and report is 
inadequate, given the examiner's failure to determine the 
presence and etiology of any psychiatric disability.  The 
Board finds that the Veteran should be scheduled for another 
VA psychiatric examination.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311-12 (2007).

In addition, it appears that all relevant VA treatment 
records may not be associated with the claims file.  In this 
regard, the Board observes that VA received a statement from 
the Veteran (a VA Form 21-4138), in December 2007, in 
response to VA's March 2006 Veterans Claims Assistance Act of 
2000 (VCAA) notice letter.  In the Veteran's statement, he 
requested that VA obtain treatment records in support of his 
claim from the VA Medical Center and the VA Outpatient Clinic 
in San Antonio, Texas.  The Board finds that the record is 
unclear as to whether the RO requested these records.  VA is 
required to obtain relevant VA treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As such, the AMC/RO 
should obtain any missing VA treatment records relevant to 
the appeal.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

With regard to the other claims on appeal, neither post-
service medical records nor any other competent medical 
evidence suggests a relationship to service.  Consequently, a 
VA examination or opinion is not necessary at this point.  
Nevertheless, given that the Board is remanding for the 
retrieval of any outstanding VA medical records, the Board 
will remand the remaining service connection issues as well.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any VA 
treatment records (not already of record) 
relevant to the appeal, specifically 
including records from the VA Medical 
Center and the VA Outpatient Clinic in San 
Antonio, Texas.

2.  After the foregoing development has 
been completed, the Veteran should be 
scheduled for an appropriate VA 
psychiatric examination to ascertain the 
nature and etiology of all current 
psychiatric disabilities.  It is 
imperative that the claims folder be 
reviewed in conjunction with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special tests and clinical findings 
should be clearly reported.

The examiner should clearly report all 
psychiatric disabilities found to be 
present.  If the Veteran does not suffer 
from any current acquired psychiatric 
disability, the examiner should so state.

If PTSD is diagnosed, the examiner must 
identify the specific stressor(s) on which 
the diagnosis is based.  As to each 
acquired psychiatric disability other than 
PTSD which is diagnosed, the examiner 
should respond to the following:

Is it at least as likely as not (i.e. a 
50% or higher degree of probability) 
that the psychiatric disability was 
manifested during or otherwise 
etiologically related to the Veteran's 
active duty service.

In answering this question, the examiner 
should explain the medical rationale for 
any conclusions and discuss any relevant 
service and post-service records.

3.  Thereafter, any additional development 
deemed appropriate should be undertaken, 
including assistance with corroborating 
any claimed PTSD stressors (if the 
evidence establishes the presence of PTSD) 
or additional examination of the Veteran 
if necessary.  See 38 C.F.R. 
§ 3.159(c).  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

4.  The AMC/RO should read the examination 
report(s) obtained, and ensure that all 
requested opinions have been answered.

5.  Then, the issues on appeal should be 
readjudicated.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

